United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2462
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Cody John Cannon,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 6, 2007
                                Filed: December 20, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Cody John Cannon pleaded guilty to possessing methamphetamine with intent
to distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). The district court1
sentenced him to the statutory minimum of 120 months in prison, and 5 years of
supervised release. On appeal, his counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967). For the following reasons, we
affirm.



      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
       The district court lacked authority to sentence Cannon below the 10-year
statutory minimum. See United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006);
United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003). Further, Cannon must
pursue any ineffective-assistance claims in a proceeding under 28 U.S.C. § 2255. See
United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003). Finally, having
reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues. Accordingly, we affirm the district court’s judgment and we
grant counsel’s motion to withdraw on condition that counsel inform appellant about
the procedures for filing petitions for rehearing and for certiorari.
                        ______________________________




                                        -2-